        Case 7:21-cr-00441-KMK Document 46 Filed 08/26/21 Page 1 of 1
          Case 7;21-cr-00441-KMK




Melster Seelig & Fein LLP
                                                                                    Ilana Haramati
                                                                                          Of Counsel
                                                                             : Direct (646) 860-3130
                                                                                Fax (212) 655-3535
                                                                                   ih@msf-law.com


                                         August 26, 2021
VIAECF

Hon. Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re: United States v. Barren Undsay, el al. (Indigo Grant), 21-cr-441-6 (KMK)

Dear Judge McCarthy:

       We represent Defendant Indigo Grant in the above-captioned case. We write to
respectfully rcquest^i^i^^^el^sxtes^Q&^thej^gml's August 26, 2021 deadline for Ms. Gront
to deposit $15,000 with tj}e_Coyrt as security for her baJTTTEe^ansT&FI^m JVls7T3ranTs account
is in process, but because it Is taking time for the bank to clear the transferred funds, we request
until September 2, 2021 to deposit the funds with the Court.

       We have conferred with counsel for the government who consents to this request.

                                          Respectfully submitted,

                                                   /s/ IH
                                          Henry E. Mazurek
                                          Ilana Haramati
                                          Meister Seellg & Fein LLP
                                          125 Park Avenue, Suite 700
                                          New York, New York 10017

                                          Counsel for Defendant Indigo Grant


ec: Counsel of record {via ECF)




                                                                     ^ yz
                                                                    H^%JFETS^£^~r?'
